Motion Granted and Reinstatement Order filed February 6, 2018.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00633-CV
                                   ____________

WAUGHSUP, LLC, JOSEPH MARTIN, CALTECH MANAGEMENT, INC.,
          AND TURNO INTERNATIONAL, INC., Appellants

                                        V.

             CHARLES WATKINS AND PAULA DAVILA, Appellees


                      On Appeal from the 269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-64701

                          REINSTATEMENT ORDER
          Appellee, Charles Watkins, petitioned for voluntary bankruptcy in the
United States Bankruptcy Court for the Southern District of Texas, under cause
number 17-33611. Because a stay is automatically effected by Section 362(a) of
the Bankruptcy Code, when this court received notice of appellee’s bankruptcy
filing, on June 15, 2017, we stayed all proceedings in the appeal. See Tex. R. App.
P. 8.2.
      On January 31, 2018, appellants filed a motion to reinstate the appeal
pursuant to Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a
true copy of the bankruptcy court’s order dismissing the bankruptcy case.

      The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.

      Appellees’ brief is due to be filed with the clerk of this court on or before
March 8, 2018.

                                  PER CURIAM